PD-1053-15
                                  PD-1053-15                             COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
August 17, 2015                                                        Transmitted 8/12/2015 10:19:53 AM
                                                                         Accepted 8/17/2015 12:18:33 PM
                                                                                          ABEL ACOSTA
                                                                                                  CLERK
                               NO. _____________________

 GERALD M AC LOW REY                         §   IN THE COURT OF
                                             §
 VS.                                         §   CRIMINAL APPEALS
                                             §
 STATE OF TEXAS                              §   OF TEXAS

                   COURT OF APPEALS NUMBER 06-14-00172-CR

                         M O TIO N TO EXTEN D TIM E TO
                  FILE PETITIO N FO R D ISC R ETIO N A R Y R EVIEW

 TO THE HONORABLE JUDGES OF SAID COURT:

        Now comes Gerald M ac Lowrey, Appellant in the above styled and

 numbered cause, and moves for an extension of time of 60 days to file a petition

 for discretionary review, and for good cause shows the following:

        1.        On July 14, 2015, the Sixth District    Court of Appeals     affirmed

 appellant's conviction. G erald M ac Low rey v. State, Cause number 06-14-00172-

 CR. This petition is therefore due on August 13, 2015.

        2.        Appellant has indicated to the undersigned attorney that he wishes to

 file a Petition for Discretionary Review.            The undersigned attorney was

 Appellant’s court appointed attorney on appeal to the Court of Appeals.             The

 undersigned attorney is filing         this M otion so that Appellant can make

 arrangements to file his Petition for Discretionary Review w ith the Court of

 Criminal Appeals.       The undersigned is presently representing Appellant for the
limited purposes of filing this M otion. Appellant has been unable to complete the

petition for the following reasons: Appellant is truck driver, and is currently

driving over the road. He does not have the education or training to file his own

Petition for Discretionary Review.     Appellant has indicated to the undersigned

attorney that he is without funds to hire an attorney, but believes that he can raise

money within the month to hire an attorney.

      3.     Defendant is currently free on bond.

      W HEREFORE,         PREM ISES       CONSIDERED ,        appellant   respectfully

requests an extension of 60 days, i.e. until October 12, 2015, to file a petition for

discretionary review.

                                       Respectfully submitted,

                                       Gary L. W aite
                                       104 Lamar Ave.
                                       Paris, Texas 75460
                                       (903) 785-0096
                                       (903) 785-0097




                                       By:/s/G ary L. W aite
                                          Gary L. W aite
                                          State Bar No. 20667500
                                          garywaite@ sbcglobal.net
                                          Attorney for Gerald M ac Lowrey
                         C ER TIFIC A TE O F SER VIC E

      This is to certify that on A ugust 12, 2015, a true and correct copy of the

above and foregoing document was served on the County A ttorney's Office, Lamar

County, 119 N. M ain, Paris, Texas 75460, by personal delivery.



                                      /s/ G ary L. W aite
                                      Gary L. W aite